           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 1 of 47 PageID #:37
                                                                                                  b-
CHRISTOPHER M. IAWSON, an indMdual                         United States District Court

                   Plaintiff.                               Northem District of lllinois
V.

JESSE   WHITE, lL Secretary of State,                           Jury Trial Demanded

ln his official and indMdual capacities

DEBORAH HAGAN, Secretary IDFPR                               CASE NO.     1:19-cv-0il:r4
ln her official and individual capactties,                  Judge: Elaine E. Bucklo
FRANK J. MAUTINO,         lt Auditor General               Magistrate Judge: Jeftey T. Gllbert

ln his offidal and individual capacities

SUSANA A. MENDOTA,IL Comptroller

ln herorffic,ial and indMdual capacities                        FILE D
MICHAEL W. FRERICHS, lL Treasurer                                   JUN   1s Z0t9
                                                                                    V(,
ln his officlal and indlvidual capaciUes

LEO P. SCHM[[Z,      lLState Police Director               '.I[fUt'08,8[?IBil*,
ln his official and individual capadties

ANd OTHER UKNOWN DEFENDANTS

                   Defendants,




                                           AMEITDFD COMPIA|NT

            Now coMEs the Plaintiff, cHRlSropHER M. tAwsoN, by and through

     himself as Pro Se, and complaining of Defendants, lllinois Secretary of State        JESSE


     WHITE, lllinois Department of Financialand Professional Regulations Secretary
            Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 2 of 47 PageID #:38



     DEBORAH HAGAN, lllinois     Auditor General   FRANK J.   MAUT|Ne tllinois

     Comptroller SUSANA A. MENDAZA,lllinois Treasurer MICHAEL W. FRERICHS,

     lllinois State Police Director LEO P. SCHMITZ, and unknown duly authorized

     agents and/or employees as follows:



                                       NATURE OF CASE

        1.    This is an action for declaratory Judgement and expenses brought

     pursuant to 42 U.S.C. S 1983, and laws of the State of tllinois.


                                        JURISDICTION

        2.    The court has jurisdiction over the claims asserted herein by plaintiff

 pursuant 28 u.s.c. s1331, 28 u.s.c. $1343(a), (U, (3), 28 u.s.c.
                                                                  s1339 postal

matters, 28 U.s.c. $1367(a) supplementaljurisdiction over the lawsuit
                                                                      over plaintiffs

State law claims 705!LCS 505/8(aXi), because Plaintiffs claims are so related
                                                                              to claims

within the court's originaljurisdiction, that they form part of the same
                                                                         case or

controversy under Article lll of the united states constitution.


                                          VENUE
       3.     Venue is proper in this court pursuant to 2g usc 13g1(b)
                                                              s

All of the events that took ptace occurred within the County of
                                                                Cook, state of lllinois.
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 3 of 47 PageID #:39




                                        THE PARMES




A.      Plaintiff

        4.    CHRISTOPHER      M. LAWSON, a 26year,     20ll   retired Chicago Police Officer,

employee number 129161637AL2, Author of the book "Truth Or Treason"                      ISBN

9780988974708 and 'Truth Or Treason          ll"   ISBN 9780998490304, Documentarian        of
"Crossing the Blue Line" and Producer, was at all relevant times, a resident of the
                                                                                    City

of Chicagq County of Cook, State of lltinois, and as a citizen of the United States of

America, enjoyed all rights, privileges and liberties guaranteed by the Constitution
                                                                                     of
the United states of America and ail Amendments thereto.




B.     Defiendants

       5.     JESSE   WHITE, ('WH|TE"), is the lllinois Secretary of State ('SOS,), elected

into office in 1998 and has maintained this position for over 21 years. wHlrq
                                                                              has

authority over all SOS policies, practices and customs relating to the issuance
                                                                                of vehicle

license plates, vehicle titles, licenses drivers, drive/s records and lilinois
                                                                               State police.

He is sued in his official and individual capacities.
           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 4 of 47 PageID #:40


        6.     DEBORAH HAGAN, ("HAG,AN"), was          the Acting.Secretary of the lllinois

Department of Financial and Professional Regulations ("|DFPR") and approximately

June   \   2At9 was appointed Secretary of the lllinois Department of Financial and

Professional Regulations. HAGAN, has authority over all IDFPR policies, practices and

customs relating to protecting the public. She is sued in her official and individual

capacities.




       7.          FRANK J. MAUTINO, ("MAUTINO"), is          the lllinois Auditor   General.

MAUTINO, has authority over all Office of the Auditor General, poticies, practices and

customs relating to auditing and reviewing the receipt, obligation and use of all state

of lllinois funds. He is sued in his official and individual capacities.




       8.           sUsANA A. MENDoz;, ("MENDOZA") is the tllinois Comptroller.

MENDOZA, has authority over all Office of        the Comptroller, policies, practices and

customs relating to, signing paychecks, or grants approval to electronic payments,

made by the state to its emptoyees and creditors. She is sued in her officiat and

individ ual capacities.
          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 5 of 47 PageID #:41




      9.      MICHAEL W. FRERICHS, ("FRERICHS"), is the lllinois State Treasurer       ('lsf   ).

The Treasurer acts as the state's banker, chief investment officer and is charged with

protecting the state's porrfolio. FRERICHS, has authority over all    IST   policies, practices

and customs relating to all State funds. He is sued in his official and individual

capacities.




      10.     LEO P. SCHMITZ, ("SCHMITZ"), is    Directorof the lllinoisState Police ('tsp").

The lllinois State Police Director, operates, controls and conducts business from the

on-line website ispfsb.com, and issues Firearm Owner ldentification Cards ("FOID

Cards"). SCHMITZ, has authority over all      ISP policies, practices and customs     relating

to lllinois State Police, various law enforcement programs and the issuance of Firearm

Owners ldentification Cards (FOID Cards). He is sued in his official and individual

capacities.




     11.      All duly authorized employee's and/or agents of the lllinois Secretary of

State's Office, lllinois Department of Financial and Professional Regulations, llinois

Treasure/s Office, lllinois Auditor General's Office, lllinois Comptroller/s Office, lllinois
             Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 6 of 47 PageID #:42




State Police Office, worked as duly appointed employee's and/or agents, are hereby

sued in their official and individual capacities.




      L2.        At all times pertinent heretq all defendants were acting under color of

law, within the scope              of their employment, and their conduct constituted
governmental action.




                   FACTS COMMON TO          AtL COUNTS OF THE COMPTAINT

      L3.        Paragraphs 1 through 12 are hereby incorporated by reference as if fully

rewritten herein.




     L4.         That on or about June 01, 2018 and Febru ary 22, z}Lg,lllinois Secretary

of State's   ffiice and lllinois   Secretary of State Jesse White, leased, rented, maintained,

operated and/or conducted business, from a sth Floor office area, inside the
                                                                             James          R.

Thompson center, located at 100 west Randolph street chicago, lL
                                                                 60601.




     15'         That on or about June 01, 2018, lllinois Secretary of State JEssE WHITF

duly authorized agents and/or employee's, leased, rented, maintained,
                                                                      operated




                                                   6
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 7 of 47 PageID #:43



and/or conducted business, from a lllinois Secretary of State Driver's Services

 Department, inside the James R. Thompson Center, located at lOO West Randolph

Street (lower concourse area) Chicago, lL 60601.




     L6.     That on or about June A7,2Ot8,ltlinois Secretary of State    JESSE WHITE,

duly authorized agents and/or employee's, leased, rented, maintained, operated

and/or conducted business, from springfierd, lrtinois 627s6.




       17.   That on or about February 22,21]:g,lllinois Department of Financial and

Professional Regulations, former Acting and now secretary DEBoRAH HAGAN,
                                                                         and

duly authorized employees and/or agents, leased, rented, maintained, operated

and/or conducted business, inside theJames   R.   Thompson Center, located at 100 West

Randolph Stree! 9th Floor-100 Chicago, lL 60601




      18.      That on or about February 22, zo,ig, the sTATE oF       llllNols, lltinois
Treasurer',s office and Treasurer MIGHAEL   w.    FRERIcHS, and duly authorized agents

and/or employees, leased, rented, maintained, operated and/or conducted
                                                                        business,
           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 8 of 47 PageID #:44




 inside theJames    R.   Thompson Center, located at L00 West Randolph Stree! 15th Floor-

 600 Chicago, lL 6060L




         19.      That on or about February 22, 2O!9, the STATE OF tLLlNOtS, tllinois

 Comptrolle/s Office and Comptroller SUSANA A. MENDOZA, and duly authorized

agents and/or employees, leased, rented, maintained, operated and/or conducted

business, inside the James R. Thompson Center, located at 100 West Randolph Street

15th Floor-500 Chicago, tL 60601




        24.    That on or about February   22,2}!g,the   STATE OF tLLtNOtS, lllinois   Auditor

General's Office, leased, rented, maintained, operated and/or conducted business,

inside the Michael J. Bilandic Building, located at 160 North LaSalle Street,
                                                                              9th Floor

Chicago, lL 60601




       21.     That on or about October 29,z}L8,,the lllinois State police, Director LEo

P'   scHMlrz and duly authorized agents and/oremptoyees, leased, rented, maintained,

operated and/or conducted business on the internet website (ispfsb.com)
           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 9 of 47 PageID #:45




       22.    That on or about February 22,20!9, the lllinois State Police, Director LEO

P.   SCHMlTzand dulyauthorized agents and/oremployees,leased, rented, maintained,

operated and/or conducted business inside the James     R.   Thompson Center a.k.a. State

of lllinois Building located at 100 West Randolph Street, Suite 2-300,        Chicago, lL

50601.


                                   STATEMENT OF FACTS



                                       Exhibit A
                                    (June 01,20181
        lllinois state Replacement ucense plate No. 624**** Exp. Date wlza1tg
                                        (wHtrE)


     23'     Paragraphs   l through 22 are hereby incorporated    by reference as if fully

rewritten herein.




  24.      That on or about June 01, 2018, lllinois secretary of State JESSE WHITE,

Springfield, lllinois 62156, employees and/or agents, under color of law, within
                                                                                 the
scope of their employment, caused to be mailed out via United States postal
                                                                            Service

(usPs), to Plaintiffs home address, a "NEw" replacement
                                                        201g lllinois vehicle License
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 10 of 47 PageID #:46



 Plate No. 624****, Vehicle Registration Card and Sticker (Expiration date: 03/2019)

 addressed TO: CHRISTOPHER LAWSON, 18125. Clark Street, Apt.12 Chicago, lL 60616.



          a. Plaintiff CHRISTOPHER M. LAWSON, never requested a ,,new,,
             replacement license plate or vehicle registration card.

          b. on June 01,2o]:9, the "new" replacement license plate & registration
             were not due to expire untileight (g) months later or o3/zaL9.

              The Plaintiffs middle initial "M" was omitted from the Registration
               Card.



       25.     That on or about June L8,20l8,the plaintiff cHRlsTopHER M. LAWSON,

physically returned    the 'NEW'      replacement lllinois License plate No.624****

Expiration Date 0312A19, and lllinois vehicle Registration Card, sealed
                                                                        in plastiq
displaying the name cHRlsropHER LAWsoN, to the lllinois secretary
                                                                  of state Drivers

services located at 100 west Randolph street James R. Thompson
                                                               center (Lower
Concourse).




      26'     That on or about June 18, 2o!8, the lllinois Secretary of State Drivers

Services, duly authorized employees and/or agents, Supervisor
                                                              Ms. pat, waived a

53'00 processing fee and issued the Plaintiff cHRlsropHER M. LAWsoN, a
                                                                       corrected
lllinois Vehicle Registration Card, which displayed his middle
                                                               initial ,,M,, and offered an


                                              10
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 11 of 47 PageID #:47




apology. oSorry, abou the omission of your middle initial (M) from the Vehicte

 Registration Card."



                                       Effiibit   B
                                   (October 29,20181
               lllinois State Police (lSP) On-Line FO|D Card Application
                                    (scHMtTz, WH|TEI



     27.    Paragraphs 1 through 26 are hereby incorporated by reference as if fully

rewritten herein.




    28-    That on or about october 29,2a18,the plaintiff cHRtsTopHER M. LAWSON,

applied for a Firearms Owner ldentification Card ("FO|D"), on the lllinois State police

(lSP) website (ispfsb.com).




    29-    That on or about october 29,20L8, the plaintiff cHRlsTopHER M. LAWSON,

completed Step (1) one, created a user Name, password Step (2) two registered
                                                                              first
name of Plaintiff, "cHRlsroPHER", middle rnitial      "M",and last name "lAwsoN,, , date

of birth, address, phone no., and Drive/s License No. L-250-***:i-****




                                            11
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 12 of 47 PageID #:48




   30.         Step (3) three ISP website (ispfsb.com) automatically displayed four (4)

identifiers about the plaintiff or applicant.

          a.     "Your registration   information"   Name: CHRISTOPHER IAWSON

          b.      "Drive/s License No."                    : L-250_****_+***

          c.      'D.O.8."                                  :2/221****

          d.     "FOID Card No."                            :Undetermined



   31. Step (3) three ISP website required "Personal Declaration and Signature,,.
          a.    To complete the on-line registration for a Firearms Owner l.D. Card
                ("FolD"). The computer user or applicant must click on the box
                 marked "under penalty of perju4/'that the information is ,TRUE
                and ACCURATE", on the lllinois State Police website (ispfsb.com).



   32.    That on or about october 29,za!8,the plaintiff cHRtsTopHER M.
                                                                        LAWSON,

could not complete step (3) three 'toNFlRMATloN' and "ELECTRONTC
                                                                 SIGNATURE"

under penalty of perjury due to:



         a.    The lllinois state police (tsp) website (ispfsb.com) alteration and
               omission of plaintiffs middre initial 'M,, while displaying his lllinois
               Drive/s License No. L_250_****_****.

        b.     The Plaintiff signed up as CHRTSTOPHER M. T AWSON

               The Plaintiffs name was altered and displayed above his illinois



                                                L2
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 13 of 47 PageID #:49




               Driver's License No. as CHRISTOPHER LAWSON.




                                    (October 29, 2018)
                                         Exhibit C
                            tllinois State police (tsp) E-mail
                                  tscHMtlz, WH|TEI
   33.     Paragraphs 1 through 32 are hereby incorporated by reference as if fully

rewritten herein.




   34.    That on or about october 29,2o!8, at 7:00pm. The ptaintiff cHRlsTopHER

M. LAWSON, sent an E-mail regarding the omission of Plaintiffs middle initial ,,M,,,by

(lsP), using the tllinois state police (tsp) FotD card website
                                                               ispfsb.com   .


           a. The ISP never responded to the 7:00 pm    e-mailfrom plaintiff.




                                   {October Zg,ZOt:g!-
                                        Exhibit D
  lllinois State Police (lSP) 2nd Petition Leo.P.Schmitz.tSp.Directo r.11tl1p,l1glg,
                                      (scHMrn)




                                             13
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 14 of 47 PageID #:50




   35.        Paragraphs 1 through 34 are hereby   incorpo.rr"i by reference as if fully

rewritten herein.




   36.        On or about November 0& 201& Plaintiff CHRISTOPHER M. IIWSON, via

USPS Express        Mail   EE22232!254,    filed a complaint titled o}nd petition
Leo.P.Schmitz.lSP.Director.lU0Sf21!8", regarding         the tsp website (ispfsb.com)
omission of Plaintiffs middle initial "M", and the display of his name as CHRISTOpHER

LAWSON.




         a.      The Plaintiff cHRtsropHER M. LAWsoN, enclosed a Sr0.00 money
                 order no. 15910 as payment for a new FOID Card.

         b.      The Plaintiff also enclosed a zx2 inch photograph to be displayed on
                 his new FOID Card.

         c.      The Plaintiff also requested a written response from Defendant via
                 USPS, by Nov. 15,2018


   37-        On or about November o8,2a!8, Plaintiff cHRlsTopHER M. LAWSON, via

USPS Express        Mail   8E222321254,   filed a complaint titled       o1nd petition

Leo.P-Schmitz.lSP.Director.lVoS/2Ot8", regarding the tSp website (ispfsb.com)



                                       Exhibit E
                                   (January ?:0,?:0tgl



                                             t4
          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 15 of 47 PageID #:51




           lllinois Replacement license Plate No. 707**** Exp' Date     $lzotg
                                        (wHrrE)



   38.          Paragraphs 1 through 37 are hereby incorporated by reference as if fully

rewritten herein.




   39.     That on or about January 2A,2Ol8,lltinois Secretary of State     JESSE WHITE,

Springfield, lllinois 62756, employees and/or agents, under color of law, within the

scope of their employment, caused to be mailed out via United States postal Service

(USPS),   to Plaintiffs home address, a "NEW" replacement 2019 lllinois Vehicle License

Plate No. 707****, Vehicle Registration Card and Sticker (Expiration date: LO/20191

addressed TO: CHRISTOPHER LAWSON, 1812 S. Ctark Stree! Apt.12 Chicago,
                                                                       lL 60616.



           a.   Plaintiff cHRlsroPHER M. lAWsoN, never requested a ,,new,,
                replacement license plate or vehicle registration card.

          b. on January 2a,2019, the "new" replacement license plate & registration
             were not due to expire untileight (g) months later or ]lalzotg.

                The Plaintiffs middle initial "M" was omitted from the Registration
                 Card.




                                               15
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 16 of 47 PageID #:52




       40.          That on or about January       20,2llg,the plaintiff   CHRISTOPHER M.

IAWSON,     via a United States Postal Service mail box, returned the 'NEW'

replacement lllinois License Plate No.707**** Expiration Date ilA/}AL9, and lllinois

Vehicle Registration Card, sealed        in plastig   displaying the name    CHRISTOPHER

LAWsoN, to JEssE wHlrE lllinois secretary of state springfield, lL 62756




                                       Exhibit F,G.H,|
                                     (February 22,20tgl
                       lllinois Driver's Ucense & ID Card Re-newal
                                          (wHtrE)




   41'-     Paragraphs 1 through a0 are hereby incorporated by reference as if fully

rewritten herein.



   42.   That on or about February 22,2o1g,the plaintiff cHRtsTopHER M. IAWSON
paid the srATE oF tLLlNOtS, tllinois Drive/s services Department a
                                                                   s30.00 fee
(Exhibit F), to renew his lllinois Driver's License, and a
                                                           SZO.OO fee (Exhibit G), to renew

his State of lllinois ldentification Card.




                                              16
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 17 of 47 PageID #:53



    43. That on Febru ary 22,zlllg,the Defendants, lllinoisSecretary of State JESSE
WHITE, lllinois Secretary of State Driver Services Department, and/or agents, acting

under color of law, within the scope of their employment, renewed and issued the

Plaintffi   CHRISTOPHER M. LAWSON, a     temporary paper lllinois Driver/s License receipt

no. 3OGCC7924 expiration date 5/23/2OL9 (Exhibit H), and paper llinois State

ldentification card receipt no. 30GCC7 gzs,expiration date 5 /23 /zo1;g

(Exhibit l).




    44-        That on or about February 22,21t9,the Defendants,   JESSE   WHITE Secretary

of State, lllinois Driver's Services Department receipts, display the following pre-

printed statement... "You should receive your Driver's License/CLp/lO
                                                                      Card within 15

business days from the date issued (above) unless you have received
                                                                    correspondence

stating otherwise." (Exhibit H and l).



                                       Exhibit J,K,
                                     (March 04, 20tg)
                               (2) two white envelopes SOS
                                         (wHtrE)




                                             17
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 18 of 47 PageID #:54




   45.       That on or about March        M,zllg,approximate;    seven (7) business days

later, the United States Postal Service (USPSIdelivered, two (2)sealed 4x9 inch white

envelopes, each containing a hard 2x3 inch card, simihr to a permanent Driver/s

License or ldentification Card,    from "lLLlNOlS SECRFfARY   OF STATE Springfield lllinois

62756," RETURN SERIVICE REQUESTED 'TO: CHRTSTOPHER LAWSON 1812 S Clark St.

Apt.12, Chicago lL 60616" (Exhibit J and K).




   46.       That on or about March 4,20!9, the Plaintiff CHRISTOPHER M. IAWSON,

hand wrote, the following statement, "Return to Sender, lncorrectlyAddressed and/or

Missing lnformation" and returned by placing in a (USPS) mail box at 2035 S. State

Street, Chicago, lL 60616, the same two (2) sealed 4x9 inch white envelopes, each

containing   a hard 2x3 inch card, similar to a        permanent Drive/s Ucense or

ldentification card, From: "rLlrNors sEcRETARy oF srATE sprinefi.ld tllinois 621s6,,,

RETURN SERIVICE REQUESTED TO: "cHRtsToPHER t,AWsoN               I8t2   S C|ark St. Apt.12,

Chicago lL 60615" (Exhibit   J   and K).



                                          Exhibit t
                                      (April 08, 2019)
                                  (Petition to sos wHtTE)




                                               t8
               Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 19 of 47 PageID #:55



    47     .    That on or about April 8,2fllig,(36-days later), the Piaintiff via   USPS   Certified

 Mail 70189402380380325243, filed a complaint titled "Petition tL.Sery. of State.

JesseWhite.4/8/2019', addressed to lllinois Secretary of State Jesse White 100 West

 Randolph Stree! gth Fl. Chicago, tL 60601 (Exhibit L)



           a- Plaintiff stated "...1 Christopher M. Lawson have not reCd Drive/s License..."

           b. Plaintiff requested   his middle initial "M" be displayed on mailings.

         c. Plaintiff needed Driver's    License and lD card for travel May 03, 2019.

         d. Plaintiff requested     his drive/s license on or before April 22,ZoLg or
               "l shall be forced to file regal action in a court of law and request
               damages."




                                            Exhibit M.N,
                                           (Aprit 08, 2019)
                           (April 5, 2019 Postmark envelope from SOS)



   48.          That on or about April 8,?:OLg, approximately (36-days later), the plaintiff

received an envelope postmark date April05, 2019 from Defendants, lllinois
                                                                           Secretary

of state JEssE wHlTE, lllinois Drivers services Departmen! From: sTATE oF llLlNols,

JESSE WHITE Secretary         of state springfield, 1L62723 To: cHRtsTopHER M. LAWSON

18!2   S   clark street Apt.12 chicago, tL    60616      (Exhibit M ,N,   )


                                                   1_9
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 20 of 47 PageID #:56




       a.   The letter read "...The Drivels Licenselldentification Card issued to
            you on 2/22/20f9 has been returned to our office by the USPS
            for the following reasons:

            oNot
       b.       deliverable as addressded/unable to fonanrd/
            forwarding order expired. "

       b. There was noting delivered to Plaintiff cHRtsroPHER M. tAwsoN.



      49.   The Secretary of State letter postmarked April 5,2AL9, omitted the words

the Plaintiff used on the envelopes "MISS|NG lNFoRMATtoN". (Exhibit M, N,).



                                      Exhibit O
                                  (April 11,2019)
                    (HAGAN intercept of USPS Form 3811to WHTTE)




     50.     That on or about April L!,2O!9, the Defendants the lllinois Department

of Financial and Professional Regulations, Acting Secretary DEBORAH HAGAN, and/or

their agents, while acting under color of law, within the scope of their employment,

interfered with and/or obstructed, the delivery       of a complaint titled "petition
lL.secy.of state.Jesse.white .418/2oL9", addressed to Defendant    JESSE   WHITE tllinois

secretary of state , 100 west Randolph street 9th Floor chicago, lL 60601, sent via




                                            20
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 21 of 47 PageID #:57




United States Postal Service (USPS) Certified Mail No. 2134, (USPS) Return Receipt

Form   N o.   9590940238038 AXXXXXXXX        (   Exh   i   bit l, M, N, O ).




                                             Exhibit P
                                          (April 15,2019)
                              (Petition to then Acting Secy HAGAN)



       51.       That on or about April 15, 2019, the Plaintiff CHRISTOPHER M. LAWSON,

filed via the USPS Certified Mail 70181330000003432172, a complaint titled "Petition

lDFPR.DeborahHagan.Acting.Secy.4ltS/2OL9' with then Acting Secretary DEBORAH

HAGAN 100 west Randolph street, 9th Floor chicago, lL 60601. (Exhibit p)




       52.         ThePlaintiffscomplainttitled"PetitionlDFPR.Deborah.Hagan.Acting

Secy.4/15 12079, read...

                  a.   "....1 need an   answerto the above on or before April   1.:g,ZA1:g..."




     53.         Plaintiff had the following clearly established rights and privileges at the

time of the complained of conduct:




                                                            ZL
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 22 of 47 PageID #:58



         a.         to exercise his free speech and to petition Bovernment for
                    redress of grievances under the First Amendment without
                    reta l iation "Petitio n l L. Secy. of state. Jessewh ite 4 / g l zotg", " petitio n
                                                         .


                    I DFPR. Debora h. Haga n.Acting.Secy.
                                                                  /LS I ZO1:g,,,,, 2no petition
                    Leo. P.Sch mitz. lSP, Director. 11 I BlZOtB" .




          b.        to "renevr/'and "receive" his lllinois Drive/s License and
                   lllinois ldentification card, displaying his name cHRtsropHER M.
                   LAWsoN, under the Fourteenth Amendment and 42 u.s.c. s 1993.

          c.        to have his lllinois Driver's License and lllinois t.D. Card
                    delivered by the U. S. Postal Service displaying his name
                    cHRlsroPHER M. LAwsoN, under the Fourteenth Amendment
                    and 42 U.S.C. 5 1983.

          d.         to apply for a Firearms owner ldentification card (FolD) on
                    the lllinois state Police website ispfsb.com under his name
                    CHRISTOPHER M. LAWSON, under the Second and
                    Fourteenth Amendments and 42 U.S.C. S 1993.

         e.        to be free from unconstitutional conduct under the
                   equal protection clause of the Fourteenth Amendment and under
                   42 U.S.C. S 1983.

         f.         to know that taxpayer funds woutd not be used to violate
                    his constitutional rights under the Fourteenth Amendment and
                    under 42 U.S.C. S 1983.



  54.          42 U.S.C. $ 1933 provides that:



Every person, who under color of any statue, ordinance, regulation,
                                                                      custom or usage of any
state orterritory of the District of Columbia subjects or causes to
                                                                    be subjected to any citizen    of
          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 23 of 47 PageID #:59



   the United States or other person within the jurisdiction thereof, to the deprivation of any
   rights, privileges or immunities secured by the constitution and law, shall be liable to the party
   injured in any action at law, suit in equity, or other appropriate proceeding for redress.




                                              CONSPIRACY
   Fraud maybe inferred from nature of acts complained of, individual and cotlective interest of
   alleged conspirators, situation, intimacy and relation of parties at time of commission of acts,
   and generally all eircumstances preceding and attending culmination'of ctaimed conspiracy
   lllinois Rockford Corp V. Kulp 158,242 N.E. Z,d ZZg,41 ttf 2ND ZlS

   Conspirators to be guitty of offense, need not have entered into conspiracy at same timg, or
   have taken part in all its actions.




    55.         The Court of Claims Acr 705 |LCS 505/g (aXi)

 Court of C].aine ,furiseition-..
-.tfre oourt sha].I not have jurisci[Lction (i) to hear or deterq:ine cf.ai-g ariaing
under the rrorkersr conpenaa.tion Act or tJre rilorkers, Oocupational- Diseasen
                                                                                Ast or
c}+ine for erlrengeg in civil J.itigation-.




     56'        Plaintiff is entitled to declaratory judgement against each individually

NAMEd DCfCNdANt WHITE, HAGAN, MAUTINO, MENDOZA,
                                                FRERICHS, SCHMITZ ANd

their agencies under 42 U.S.C. S 1993, in that the actions and omissions
                                                                         of each of




                                                  23
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 24 of 47 PageID #:60



these Defendants were taken maliciously, willfully or with a reckless or wanton

disregard of the constitutional rights of the Plaintiff.




    57.         Defendants, wHtrE, HAGAN, MAUTTNo, MENDoZA, FRERtcHt scHMtlz

and their duly authorized agents and/or employees, knew or should have known of

these rights at the time of the complained of conduct, as they were clearly established

at that time.




     58.        The acts or omissions of these Defendants as described herein, deprived

the Plaintiff CHRISTOPHER M. LAWSON, of his constitutional rights and statutory rights

and caused him other damages.




     59.     Plaintiff hereby adopts, realleges and incorporates atl other paragraphs of

this complaint as if fully set forth herein.




                                          COUNT I

           (42 u.s.c.0 1983- Deprivation of Rights, privileges, conspiracy)

             "duly authorized agents omitted praintiffs middle initial ,,M,,




                                               24
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 25 of 47 PageID #:61



                   (l[ Driver's Ucense, ldentification Card, License ptates]

                           (Exhibit A, B, C, D, E, F, G, Hrl,l, K [, M, N, O]

                                            (wHm, scHMtTz,     HAGAN)

                                 (112*', 4s and 14* Amendment-      Conspiracy)


   lsr ....the right of the people to petition government for a redress of grievances...


   2d ....the right of the people to bear arms...


   4m ...Jhe right of the people to be secure in their persons, houses, papers and effects, against
   unreasonable searches and seizures, shall not be violated...

   14fr .--.no State shall enforce any law which shall abridge the privileges and immunities of citizens
                                                                                                         of the
   United States, nor shall any State deprive any citizen of life, liberty or property without
                                                                                               due process of
   law, nor deny to any person within its jurisdiction the equal protections of the laws...

                                                    CONSPIRACY
   Fraud maybe inferred from nature of acts complained of, individual and
                                                                             collective interest of aleged
   conspirators, situation, intimacy and relation of parties at time of commission
                                                                                   of acts, and generaly all
   circumstances preceding and attending culmination of claimed conspiracy lllinois
                                                                                        noc$orO Orp v. rulp
   t%8,242 N.E.   2"d   2;2B,4ll[L   2t{D   2ls
   conspirators to be guilty of offense, need not have entered into conspiracy
                                                                               at same timg, or have taken
   part in all its actions.




      60.         That on or about March 04,211rg,the Defendants, lllinois Secretary of

StAtE JESSE   wHlrE, lllinois state police Director LEo p. scHMrrz, and/or duly their

authorized agents and/or employees, under color of law, within the scope
                                                                         of their
employment, knowingly and intentionally, with malice, conspired with one anotherto

alter the Plaintiff CHRTSTOPHER M. LAWSON name by omitting the plaintiffs
                                                                          middle


                                                       25
        Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 26 of 47 PageID #:62



initial "M", and used the United States Postal Service (USPS) to mait and deliver the

threat, two (2)sealed 4x9 inch white envelopes, each containing a hard 2x3 inch card,

similar to a Driver's License or ldentification Card, TO: CHRISTOPHER IAWSON 1912       S


Clark St. Apt.12, Chicago lL 60616". (Exhibit J and K).




    61.      That on or about October 29,2A!8, the Defendants, Illinois State police

Director LEO P. SCHMI1Z and lllinois secretary of state JEssE wHlTE, and/or duly

authorized agents and/or employees, under cotor of law, within the scope of their

employment conspired with one another, used the internet website known as ltlinois

State Police (lSP.ifsb.com), funded by lllinois taxpayers, to make a threat, maliciously,

willfully or with a reckless or wanton disregard for Plaintiffs rights, altered the

Plaintiffs name   CHRISTOPHER    M. LAWSON, by omitting the middle initial oM,,, and

used the lllinois State Police Website (lSP.ifsb.com), and Srip 3 Confirmation and

Electronic Signature and Plaintiffs Driver's License Number L-250*******{c** date
                                                                                  of
birth, the name    CHRISTOPHER TAWSON        and the electronic signature statement

"Under Penalty of Perjury to electronically mail and/or deliver a threa! to plaintiff

cHRtsTopHER M. |-AWSON. (Exhibit B and c).




                                            26
           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 27 of 47 PageID #:63




WHEREFORE Plaintrff, CHnSTOPHER                       M. LAWSON, prays for declaratory judgement

under 705      ILCS   505/8(aXi) against the Defendants,              JESSE   WH;TE, LEO p. SCHM;TZ, duly

authorized agents and/or employees, as will be just and proper for the injuries and

humiliation suffered, plus all cost of this litigation.




                                                     COUNT II

              (42 U.s.c. $ 1983        - Deprination       of Rights, Privileges, Conspirary)

                  "Petition ll.secy.stateJesse white.4lgl2019 and petition

                            lDFpR.Deborah.Hagan.Acting.Secy.4llt1l20ltg,,

                                          (Exhibit [, M, N, O, %        c]
                                               (wHtTE, HAGAN,)

                                       (1o, 4.n, 14s Amendment - Conspiracy)

  1sr ....the right of   the people to petition government for a redress of grierrances...


  4ru   ""the right of the people to be secure in their persons, houses, papers and effects, against
  unreasonable searches and seizures, shail not be violated...



  14tH ""no state shall enforce any law which shall abridge the privileges and immunities of citizens
  united states, nor shall any State deprive any citizen of life,                                       of the
                                                                  liberty or property without due process of
  law, nor deny to any person within its jurisdiction the
                                                          equai protections of the laws...




                                                           27
            Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 28 of 47 PageID #:64



                                                  CONSPIRACY
    Fraud maybe inferred from nature of acts complained of, individual and coltective interest of alleged
    conspirators, situation, intimacy and relation of parties at time of commission of acts, and generally all
    circumstances preceding and attending culmination of claimed conspiracy llllnois Rockford Corp V. Kulp
    1968,242 N.E. 2'd 229, 41 tll 2nD 215

    Conspirators to be guilty of offense, need not have entered into conspiracy at sarne time, or have taken
    part in all its actions.




  62.          Plaintiff reallege and incorporate by reference the foregoing paragraphs

as if set   forth in full herein.



  63.         That on or about April !L,2A!9, the Defendants the lllinois Department
                                                                                     of
Financial and Professional Regulations, Acting secretary DEBoRAH HAGAN,
                                                                        and/or

their agents, while acting under color of law, within the scope of their employment,

conspired and interfered with and/or obstructed, the delivery of a complaint
                                                                             titled
"Petition ll.Secy.of StateJesse.white .4/s/za$", addressed                        to Defendant JEssE
wHlrE lllinois secretary of state , 100 west Randolph street 9h Ftoor
                                                                      Chicago,                             lL

60601, sent via united states Postal service
                                             {usPs) certified Mait No. 2134, (usps}

Return Receipt Form No.9590940239039032624gg1(Exhibit G, H, t,
                                                               ).




64'         The Defendants srATE oF llLlNols, lllinois Department of Financial
                                                                               and
Professional RegulationS Acting secretary now secretary
                                                        DEBoRAH HAGAN, and/or




                                                      2a
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 29 of 47 PageID #:65



their agents, acting under color of law, had a duty to exercise reasonable care so as

not to violate or infringe upon the constitutional rights and priviteges of the plaintiff

CHRISTOPHER M. LAWSON herein.




      55.         That on or about April   l!,    zo!9, Defendants, lllinois Department of

Financial and Professional Regulations Secretary DEBOMH HAGAN, and/or their

agents, while acting under color of law, within the scope of their employmen! knew

or should have known, that placing their official office stamp "ltlinois Department of

Financial and Professional Regulations Department (lDFpRy' and        the words,,Received
Bf,   on US Mail addressed to lllinois Secretary of State    JESSE   WHITE, conspired and

invaded the privacy of, deprived and infringed upon the constitutional rights
                                                                              and

privileges of, the Plaintiff CHRISTOPHER M. lAWsoN, who under
                                                              duress, petitioned

government for a redress of grievances, in direct violation and/or
                                                                   contravention of his

rights as guaranteed under the First Fourth and Fourteenth Amendments
                                                                      of the
Constitution and 42 U.S.C. S 19g3.




                                             29
      Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 30 of 47 PageID #:66




                                                 couNT lil

          (42 U.S.C. $ 1983      -   Deprivation of Rights, privileges, Conspiracy)

            "duly authorized agents omitted Plaintiffs middle initial ,,M,,

                         @pdncation for Firearms Owner lD Card)

                                              (Exhibit 4c,D,l

                                          (   scHMtrz wHtTE)
                                     (1", 2*   4th and 1#h   Amendment)

3.$....the right of the people to petition govemment for a redress of grievances...



2m ....the right of the people to keep and bear arms......



4B ....the right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures, shall not be violated...




14m ....no State shatl enforce any law which shall abridge the privileges and
                                                                              immunities of citizens of the
United states, nor shall any State deprive any citizen of life, liberty or property without
                                                                                            due process of
law, nor deny to any person within its jurisdiction the equal protections of the laws...

                                                  COilSPIRACV
Fraud maybe inferred from nature of acts complained of, individual and collective
                                                                                    interest of alleged
conspirators, situation, intimary and relation of parties at time of commission of
                                                                                   acts, and generally all
circumstances preceding and attending culmination of claimed conspiracy lllinois
                                                                                    nocmorU corpv. xutp
1968,242N.E. 2"d 228,4llLL    ZxD   zts
conspirators to be guilty of offense, need not have entered into conspirary
                                                                            at same time, or have taken
part in all its actions.




                                                       30
          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 31 of 47 PageID #:67




     56.     That on or aboutJune 01, 2018 through April, 201;, the Defendants, tllinois

State Police Director LEO P. SCHMITZ and lllinois Secretary of State      JESSE WHITE,


and/or dulyauthorized agents and/or employees, undercolorof law, within the scope

of their employment, conspired with one another, and used the United States Postal

Service and the internet website lllinois State Police (lSP.ifsb.com), funded by lllinois

taxpayers,   to make threats, maliciously, willfully or with a reckless or wanton, total

disregard for Plaintiffs rights, by omitting the middle initial "M" of plaintiff CHR-

CHRISTOPHER M. IAWSON              .




WHEREFORE, Plaintiff, CHRTSTOPHER       M. IAWSON, prays for declaratory judgement

AgAiNSt   the Defendants,    JESSE WHITE, DEBORAH HAGAN,      LEo P. scHMITz, FRANK

MAUTINO, MICHAEL W. FRERICHi SUSANA A. MEND OZA, duly authorized agents

and/or employees, as will be just and proper for the injuries and humiliation suffered,

plus atl cost of this litigation




                                       COUNT IV




                                            31
      Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 32 of 47 PageID #:68




         (42 U.S.C. S 1983       - Deprivation        of Rights, Privileges, Conspiracy)

            'duly authorized agents omitted Plaintiffs middle initial "M"

                                           Taxpayer Funds

                      (Exhibit A, B, C, D, ErF, G, H, l, J, K, L, M, N, O)

          ( wHtTE, HAGAN, SCHMmZ, MAUTINO, MENDOZA, FRERTCH$                                  l
                              (11   2'o 46 and   14t Amendment{onspiracy}

The violation of the Plaintiffs civil rights were committed by using Taxpayer Funds
involving:

                      cl.   The United States Postalservice.
                      b. lnternet website lllinois State Police lSP.ifsb.com
                      c. The omission of Plaintiffs middle initial "M".



1$....the right of the people to petition government for a redress of grievances...


4fr ....the right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizureq shall not be violated...



14ru ....no State shall enforce any law which shall abridge the privileges and immunities of citizens of the
United States, nor shall any State deprive any citizen of life, liberty or propefi without due process of
law, nor deny to any person within its jurisdiction the equal protections of the laws...

                                                  CONSPIRACY
Fraud maybe inferred from nature of acts complained of, individual and collective interest of alleged
conspirators, situatiory intimacy and relation of parties at time of commission of acts, and generally all
circumstances preceding and attending culmination of claimed conspirary lllinois Roclcford Corp V. l(ulp
1969,242 IU.E. 2,d 229,41lU_ 2ro 215

Conspirators to be guilty of offense, need not have entered into conspiracy at same time, or have taken
part in all its actions.




                                                       32
         Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 33 of 47 PageID #:69




        67.       That as a direct and proximate result thereof, ptaintiff CHRISTOPHER

 M. TAWSON was caused to, and did sustain, and suffer humiliation at various

Airports with TSA agents May 3d , and sth, 2019, while traveling without a

 permanent State of lllinois Driver's License or State ldentification
                                                                      Card, and was

caused to be absent from his usual pursuits for significant periods
                                                                    of timg, involving

his book "TRUTH OR TREASON-IF', lsBN gTS},filming a political
                                                              documentary,

creating and producing musig March 2019 and continuing to this day.




WHEREFoRE, Plaintiff, CHRISTOPHER             M. lAwsoN, prays for declaratory judgement

under 42 usc 5 1983 and 705            llcs 505/8(aXi), against Defendants, JESSE wHtrE,     LEo

P. SCHMITZ, DEBORAH HAGAN, FRANKJ.
                                                 MAUTINO, MICHAELW. FRERICHS, SUSAN A.

MENDOZA, duly authorized agents andlor employees,
                                                  as              will   be   just and proper for
the injuries and humiriation suffered, prus a[ cost of this
                                                            ritigation.


                                                                 4/z/a,a
   Mr. Christopher M. Lawson (proSe)
   1812 South Clark Street, Apt.12
  Chicago, lL   60616    (312) 8O5{O4S




                                                  33
 Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 34 of 47 PageID #:70




                                Exhibit A
                                June 01, 2018

         1sr   time Plaintiffs middle initial "M" omitted by S.O.S.
03/ 20Lg Secretary of State Jesse White    /   "NEW' lllinois License Plate and
                              Registration Card

     June   22,20L8- middle initial "M" correAed by SOS Supv.         Pat

                         To: CHRISTOPHER LAWSON




                        LICENSE PLATE NO. 62IT####
                         2OO5 MERCURY MARINER
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 35 of 47 PageID #:71




                                Exhibit B
                                tol29l2ot8
              lllinois State Police Website (ispftb.Comf
   CONFIRMATION & ELECTRONIC SINATURE- Step 3 for FOID Card

             2nd   time Plaintiffs middle initial "M" omitted



                                                                    tollilzot8
                                                        Thir IIUNO]S STATE POIICE
                                                        rreLrhc altcred my pcrsonal
                                                        informstion and nqucsted
                                                             "GONf{RMATION'
                                                                       end
                                                         .
                                                             EI.SCTROT{ rc   $6NATURE"
                                                         to euthoria th3 rltcration-

                                                         Thc GOST to BllY end/or
                                                         SElL CIVlt RrcHni zndlor
                                                             thc   CONSTITUTION?

                                                                Appror$S0.@

                                                        Just Aslc
                                                        Lro P. SCIIMITZ
                                                        lllinoir Strtc Police Dtnctor

                                                        ' Lro.PSchmitalSP.Dinctor.
                                                               t.ol2g,12o.t8'
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 36 of 47 PageID #:72




                               Exhibit    C

                                tolsol2ots
              lllinois State Police Website (ispfsb.Com)
              E-mai!   to:   isp.state.il.usfoidinquiry.cfm
     regarding Plaintiffs middle initial "M" omitted for FOID Card




                                                                       $l*lp.',
                                                              This ILLINOIS Sf,ATE FOIrcE
                                                              wcbsite ehcrad my pcrsonel
                                                              nf,ormation...rnd thc
                                                              ompl oyrcs    rtpcrtrdly r.fuscd
                                                              to i&ntify theiruafuer or
                                                              .nswcr qustions in my Emril.

                                                              Thc OOST to BUY end/or    SELL
                                                              OlIl[ RI6HIS and/orthr
                                                              @t{snTunoN?

                                                              Appror      $SO.O

                                                              ,ust Ask:

                                                              ' Loo.P5chmitalSP.tf, rcctor.
                                                                     Lal26lmta"
                          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 37 of 47 PageID #:73



                                                                                                                                e*P
             Novmbero&20lSsentvia'usPSExpressLlail/433wesrllarrisonsuea/cerdisscollinsuspasoffice
                                                                                                                                   [pagelofg]
    (rcL) chicago porice officer c:hristopher
                                              M. Lawsoo Emp#12916 (Artesed #6320121200,
    CtristopkMlawson       @TreasouorTnre     i."il.".Co.
    1812 SouthClark Sneel Unit    t2
    (Jhicago,IL 60616


    I-eoP.Schiu,Drecior 'ffi%ffi                                                                              *,
       G' R (d*'sl
    chis
                                                           Il&cPotioc-cateroop. Rilcyca34l
                                   fau*"*orr'r**.=Ib-rm&yc.ErrAl$,Iharilr errry6-*'
                                               [Tftncss:
    ILUNOIS STATEFOLICE                                                                                    *93451
    sol south   f sroott                                                                                    ItuLDnidasKRyD.
    sprirsfier*rL'zros*-r**o**.ffi.H##1H*ffiffi"r*****rrAM*s
                    [Im' a 'hes         rrm
                                tua- claacc L BrrRcIr rr*- septmb x-
                                                  J' RYAriI'
                                                                     rfir^Bt, rro- Io,ra suluvArrr

                           *ffiffi#ffi##
                                               Boot -rrrrr t> rr.o"o. m medisoit "
    Approx- 2ol7 & 2ors'J (rer) chicago police
                                                                                             ffiliilr^r,
                                               officer cuisryner Irr. r*.wsoN Emp.#r2gr6raltc*ed
    chicago' IL 606161652 reqrrcstea    iii;;;*.*v &.r-*t          t-porie.        p*;;i;ir*o    637orzof lEl, s.
                                                                                           .o drai. my *concealed
                                                                                                                                      cH   s'*et unir t2

    ffi-efiiA-ry.r-tf"ffi#*                       hiffiffi-:*;t-'t
    als0376+colt38Det'spec'*ii"Ea4.c;iiri[li#H,fficliYffi
                                                                           a,Iiiit,"-. o"'o:. ri. ihd-* ror tk rorowino
                                                                                    yr.-"J.H#.ffi
                                                                                                                                       cery pemnir*. on

    s€rxat.t9ggsz_wiuess wgtuia cancre
    etc? to obtain my 'concealeo carry p'-;t-
                                               *a p*ooot aGiiJ;ffi""* A.;Iimzijirq t                   #r*;T*
                                                                                     narre not r..tJ ANr fi)rms,
                                                       *aG", rua"i" r.* r#*.fr,*, Training & s.",,o*," Board or docments,
                                              ry *-SrqtTt-ffiJu**                                              &*ure of the
                                              ffi}.                 7:0opm                   *Itu .=.p**       iquiry for my 2orE ForD cud            at

    #ffi**ffi?'3tH';mtmml;ffofficerchdsropherM.LAwsoNEEp#r2er6(Emp#637or2akeredia
    1J7p     my rane chLcqil""      M;""";$?s              afrered   rt o"rr&
"                                       t                                                        #"**u                         l?+b".bozlll;il;
approximatety octobcr 30, 2ol8-at
                                  7s0 pn, the Illinois state police rvebsite
m"n:'                                                                     Hrqm*
                                                                             personnel at ww$

                                                                                                                                                 porce
rhis nqglecg omissirn ad inteotimal
                                     obsr,ction
md  oftss' viol'red mv constiumionJ ;A;;;drtog  ly'r* city of chicago oeparmeot of poricg              D.etrhot
                                        m?i^;r* - t rdG*t    -t..itl* c-;;r,                                            of   Fimce Illinois starc poricc
Amdmsnt *securc d
      kul.
                           tneirpt*'*                  F A-*fu"rrt -D*-ffi                               ;F;ffiffigb                 to Ber Arms-, 46 .
&e
                                                               "fho=-                                of l-aw- ra. o-*t           rr Tiqual prorcution of

                                                     ror my new ForD      ced ard a ,="*t
:
    : anacihed
    have :::_ a catm
                P copy                                                                       @                           (see page z).
                                        STATE OF I1IINOIS DRIVERS
Seer'ogeg-                                                        LICENSE which displaln my nz,ne
                                                                                                                    c   CIIRISTOpHER M. LAtrrSON




                           rEll(aoo-llfiyE
                BREhIDA
              36r?                                                                 -Tl
              BOBBY


                              Coruninfoc!*o. BISF5                      <5
 Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 38 of 47 PageID #:74




                              Exhibit         E

                           January 20,2CI19

          3rd time Plaintiffs middle initial "M" omitted S.O.S.

03/ 2OL9 Secretary of State Jesse White   /   "NEW" lllinois License Plate and
                            Registration Card

   zND SEALED   ptATE & REGtsrRATtoN RETURNED by usps            ro: sos
                      TO: CHRISTOPHER IAWSON




                       License Plate No. 707f###
                        2OO5 DODGE CARAVAN
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 39 of 47 PageID #:75




               91.'        (

                                             Receipt
                 '!r.6{ ia g8g 6?-Er-.-r.&
               f.:l m{E 9I EIATII



                                                    ::-'=-tE-:+6=r]x-r;i.s-:
                                                    Si-:2-tS
                                                                                                      l;+
                                                                       ?S24




                    ft*le<l ty a*nAy d &e   Sh   d l&rb.   July 2014   -   2tttM   -   mD   A   frl




                                                                             €l"A
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 40 of 47 PageID #:76




                         E)(. H
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 41 of 47 PageID #:77




                    u.r
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 42 of 47 PageID #:78




                          Exhibit J & K
                           March 04,2019
         4th time Plaintiffs middle initial "M" omitted S.O.S.
     These sealed envelopes each contained a hard 2x2 inch card

                     To: CHRISTOPHER IAWSON
                           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 43 of 47 PageID #:79



                                                                                                                                      €*'v
               April 06' 2019 s€nt via: usPs
                                             certified l\4bil / 433 ww r{arison
                                                                                Soeet / cardiss colrins us pos
                                                                                                                       -**,;ju
     ffiF"#;1T;m6yg;g*,,,,.
                                                                                                               ofEce fpaep I of4]


     Hilf,tffitffitr't,rnxt@rwin*'com
     tQtt A^.-rt-
                    ^r--r ^.
                                                                                                                              ,W ^'
     ff:rjLre                                                                                                                KHAL;L UL REHhJIAN
                                                                                                                                      OFi'iCHLSEAL
                                                                                                                            Notary Public. Slaie of lflh:t*s
                   Whire   SecrEtg.y                  lr,sPsecredrtliiltIlomoillzrr /ArD.r.cd$r2sl                                          Erpr:s June 29,2(
    $g:Itf                                                                                                              My Cur,:.nse,t:r


    ffir#iffffi6&H^"0Rrq
        coooi'-'
    cticago'   n
                                                                                                        ,
                                H Tffiffi                  ffi Sr*;
    Ur. SecreUSl,
                                                  ffi,*,m.?ffiffffiffir**                                  M.&.e       09/Oaill(tUt   rAr*bc.lc
                                                                                                                   i&ilce 0g/ta,!el5/R.EDral;
                                                                                                                   _                              of CtEo




    ffiffi          ffillhg8#fn           rffi*m ##*ftffisII#ffi                                                   &i,c,s, Lime               and $20.00 ror a

                                               of state's offce &at day thar *you
    ffi,HsffiP                                                                    sbo,td receive
                                                                                                 )rolir new rimse in                     th us. Irdafl wieia
    ffJ'ffi',*1}Hffi#Hr#ffi#ffs;r**                                    mv *Paoeoesr"   rri'ris &iver,* Lioese or minois
                                                                                                                        stab rdentincation
      *you*ou',-**.m'.ffruH*
                                                                                                            fffiffi;uahsyoulrve
I   am doing research at 6e
at€rthebuilding"
                            Federal   o,kn    Buildhg located d 2r9 souh
                                                                         Deartorn. I   M    my.Drdverc License to show
                                                                                                                       rcde&ar officq,s to

ffiBlgi*8h'ffiff                         *If"Hffi*$f-,*                 co,-tv, carifrmis..r w*r   bE donry rcse*ch on ,oy
                                                                                                                                            aes book BBN
t will   nced my Iltimis

^*d;;t;ffi eHffi1ffi #[ffi ffi H;,1ffi * Crd, to pss                                     ttrough   fu   Uaihd States Tnnsportation
                                                                                                                                   $o,rrity
T-Pg,        PEe ensrre thrr mymiddte ini
icense*asi'i:"rn-de**u#**ffr#;fl1tr##.H1ffi*.T#;rr^*::y-yrvemy.?**enp&ivers
icense ma st*e rD c*4-;;#i"**ffiffir;1fl
                                          ltrffi.Hlffi             rr {9 trot teccive my ?eq,na
                                                  *uwrgiunGrrorlmacourtoflaw*atq,r"rt-d*rgo
            ,/-)        ^n,/1




                                                                             pamvrjr
                                                                                &g       j'Ilgq)pArsrr{.E
                                                                                         lihy Blald Ayc.    Adlro r.!,:-
                                                                                                r*peaf6Effi
                                           slvd,Apa2zctgq.ffi
                   Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 44 of 47 PageID #:80
                                                                                                 FT.       fl\
                          OFFICE OF THE SECRETARY OF STATE
                          DRIVER SERVICES DEPARTMENT      27OI SOUIH DIBKSEN PABKWAY
                                                                                             SPR!wGF|E|-D, tLLhOtS   62723
                                                                                            WWw'CYBEBDRIVEILLIiIOISCOM




                   CHRISTOPHER M. I.AWSON
                   1812 S CLARK ST APT 12
                   GHICAGO, tL 6m16




   --Qs; 5{-49 i.J'--$rber t.25&:! 1_q&,7058_


     DearApplicant:

     The Drivers ucense/ldentiftcation card issud     you   an a2t22na1g
                                                   10                      has been retumed to our offtce by the united
     States Pos*al $erviice (USPS) due to the fo[owing ,*a*n]*--'
         '   Not deliverable as addressed/unable to fonarard/tomrarding
                                                                        orderexplred



     Please note that while this letter may have been fotrvarded
                                                                 to you, the u. S. post O,ffice cannot
     forward Drirer.s License, CLp or tD Cards.
     It will be neoessary for you to visit
                                      a Driver Servies Facility, with documentation to verify your cunent
     residence address, forthe issuarre of a conected caru.
                                                             Amptaure Jmuments to prove resi{rence address
     can be found     atranarrv.cyberdriyeillinois.com                       1"


    lf your mail is cunently being held by the USPS because you
                                                                    are "Temporarily Away,,, you should visit your
    l@al post offtce to make any necessary changes to receive
 --have mdvad       dut                                           the card atyour cunent address. Also, if you
                               you ,iiey-no lonEEr ire-an-crnaailgsidefliof
                                                                            iiiinois, antiii so, wouiri no iongerire
    eligible foran ilinois License or rdentification card.




         THIS ilOTIFICATION IS AUTIIORIZED BY THE DIRECTOR
                                                           OF TI{E DRlvEN SERVICES DEPARTifiENT


formBGFR-kv-0.9r0D0r$
                                    IHffiII
          Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 45 of 47 PageID #:81




@
          EHfiH
              FT=
                    ;IH
                           N'r




                                                                     Z
          Xurg
    9A9


                    [*fr




                                                              x
                        QE{
                  eBg



                                      z
                                  xlB
                           ub
                                 i=




                                                              GI
      oNzt'




                        o) ),-
Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 46 of 47 PageID #:82



                                                                       A
                                                                       x                                        trAgert'
                                                                                                                   oflletvE y
   1.   Artt:bGE
  ffiffiffi*s*r*Ei*-                                                   D.   bdchreryd
                                                                            Ut€S,errb                       1? El )t8
                                                                                                                t]nb
  &#ffitu6'gE
  (tEile*a/8fu (ftc'd                                                                CIIV.   OF PROF"ESSIGNAT
                         e)             W            !/ t ti   tr1                            REGUIANOT{
  (etftJcn 4lSffrlg,t
                                                                     S. SenlceTtDo
        lllffii
              ilil ililil I ilil ilil ilt   ffi   ![ffifi ]t          /uagnann                         tr Flbdty}GlEqtcEA
                                                                                                       E ne*UeO*jr
         g5g0     9402 3803 8032 Seag g1-'-
                                                                                     B6ticfiodE6Ery    tr

  RS,oslgoEE                            B3{3 etrr'r                   ffi",ffi**                          ffiEdllduE8rlobd
                                                                                                       B Fltrnh€Uh
                                                                                                          tlldt'Erl&a'
                                                                                                       tr SlgnecOo.rlfldan[
                                                                      ffitrs*""Btoreoo*rrcry           tr Sgrd!6Confutn
                                                                                mUeOOaney               e*edO*rry
  esrcrnsll,.myeorsffiEffi
                                                                                                      ?*,"*ry-B*e$          i




                                                      *'o


                                                   ..ffir#l.trrffi
                              ffi
                   fffii1ryLr&aemffi-                                                 'fiffi

                                                                             EtrEt
   l--;it,ilE*;1
   r*m#r
                                              lilil I
                           Case: 1:19-cv-03494 Document #: 13 Filed: 06/13/19 Page 47 of 47 PageID #:83
        4            \




                 Apnl l5' 2019 sqrt \rIa: usPs Firs*
                                                                                                                    6+'?
                                                     class tvfait / 433 west Ilurison steet
                                                                                            / cadiss collins us posr office
                                                                                                                            $age I of al
                                                                      uel6(Ahe,edffi3?0rzr200s)
    cht*s",rr.;mi;--u'APl.,                                                                                  -Mt-/t-?   ilrf
                                                                                                                        ,}6_r..U
                                                                                                               rrHALitIl.Jffiffi
                                                                                                                                                   r,


    ffi,ffi
    rrol*..    rr----          ^                                 ruspsc!+*G..r.rds
                                                                                                             ;jj-tjr'i;:.=f;TFm
                                                                                                             lrtt*,X,;*;"'-stnffiurnu"
                                                                                                                 H:Sg*ry=:',t'3
    l00westRdoghil;;Fffi""-
                  'rq
                                                                tDir-Jry$*etfn"tryso.v-r',r*&r"*"ii*"J
                                                                 SorvDvTrpeasDotltho:2xl*flElrsls}i
    ChlcaSo,   ILOOCO1-----'
                                   Hm                                                                       ffi,ffiffi**
 :ffi"mffi-&-                                                                       Y'rarso+ "*eb-l5-19.r2trr (dterdrom      6l?012 in200j
                                                                                                      nu*ffi["]#*ffi;---'
                                                                                                                                             b5,




i                                                                                                       fi*iltffiffig**r2oo5by
r(IDF?RA€rirg Se@
pogepcrft     i@*Ed;mm#ifr ,ffifrI&*ffi Jtrf
                               Deborah    HqEq How did
                                                                                        ffi *n.t#ri:THor2*a,conuiainstheror'
ffis*. i**-frilil?J4'         omr'iniry   th   forn        13r
                                                      ge p'fui*     ,.r offEcq obaia knowl@e of uo,s certified
                                                                   ald/or
                                                                -iffiri^s".r.Gtffi*-*aer9p
n                                                                                                                 afiail
                                                                                                               direc*d to th


m;*ffi,ffi"rffiffiffiHffi.Hg                                                                                            fffiH,",*
n cov@
ffi:           .';ffi# f+ffirffiffiffi    m *ffi.
                       #ifl*x-*lt*rh*r@eorp*tio           ftH",
                                                   ,,uwr Gcefig.3)
                                                          1ou;rl$.5)
ffi.-tftffi ffiHffi"?f                                                      ffix#,ffi
xxT::*;ffi          hr f ilyilfJ3g:15:yho.rrpft
                         ilfls fJ ffi           eorp*irionzdpe**on
                                                                                                         HIffi      "
                                                                                                                        Fie 4,




                             O6cer             lr,l. La[,sorl
                         Cb*qEcLAFr
                                      ryrffi
                  WesrBym

       MARIEC.
